791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY DELL GOSSETT, Plaintiff-Appellant,v.JOE TERRY, TOMMY MILLS, REBECCA PARKER, BILLY McWHERTER, ANDERNEST PELLEGRIN, Defendants-Appellees.
84-6019
United States Court of Appeals, Sixth Circuit.
4/16/86

AFFIRMED
M.D.Tenn.
ORDER
BEFORE:  KRUPANSKY and WELLFORD, Circuit Judges, and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff is a prisoner in the State of Tennessee penal system.  He brings this suit against the named defendants for an alleged improper refusal to classify plaintiff as a minimum security risk.  The district court granted summary judgment for defendants, causing the case to be dismissed.  Plaintiff has appealed.  On appeal both sides have briefed the issues, plaintiff proceeding without benefit of counsel.


3
Upon consideration, we find that the cause was properly dismissed.  In general, a prisoner has no federal constitutional right to be placed in a particular prison or a particular security classification.  Meacham v. Fano, 427 U.S. 215 (1976).  Although a state may create a federally cognizable interest in receiving a particular security classification we hold, as did the district court, that Tennessee has not done so by enactment of T.C.A. Sec. 41-21-202 or any other law.  Cf. Grubbs v. Bradley, 552 F.Supp. 1052, 1124 (M.D. Tenn. 1982).  Plaintiff's failure to allege the deprivation of a federally cognizable right or interest is fatal to the maintenance of this civil rights action.  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.